Per Curiam:
The order appealed from is reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, except that in the 3d paragraph of the complaint there will be stricken out only the following words, viz.: After the words “ were repeatedly rejected ” the words “Several claims of no particular value were allowed,” and after the words “defendant approached the plaintiff” the words “ stating to him that he and his attorneys were in despair as to the possibility of a successful prosecution of his case in the Patent Office.” Present — Clarke, P. J., Laughlin, Scott, Dowling and Smith, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted to the extent stated in opinion, with ten dollars costs. Order to be settled on notice.